Exhibit 10.1

 

[LOGO OF FIRMINVEST AG]

May 20, 2007

Dr. Thomas Stegmann & Daniel Montano, Co-Presidents

CardioVascular BioTherapeutics, Inc.

Gentlemen:

This letter is a commitment letter of Firminvest AG (whose principals are
longstanding shareholders of CVBT) and its affiliates to subscribe to 100% of
the CardioVascular BioTherapeutics, Inc. Reg-S offering of 15,000,000 shares of
common stock at $1.00 per share.

Firminvest AG will make a payment of 1,500,000 US$ by May 24, 2007, as a Good
Faith commitment. An additional $1,500,000 by May 31, 2007, and the balance of
$12,000,000 by June 29, 2007.

Firminvest AG will have the right to allocate the exact number of shares between
its affiliates.

This offer is good for two days only and expires at the close of business, 5
p.m., Las Vegas time, May 21, 2007.

Verbal notification of acceptance by CardioVascular BioTherapeutic’s Board of
Directors is acceptable. Written acceptance by the CVBT board must be received
before the first $1,500,000 is transferred to CardioVascular BioTherapeutics.

Sincerely,

/s/    FREDERICK CHANSON

Frederic Chanson

Chairman & CEO, Firminvest AG

 

ACCEPTANCE: The undersigned hereby represents and warrants he has read and
accepts the above terms and has received approval from the Board of Directors of
CardioVascular BioTherapeutics, Inc. to enter into the transactions as set forth
above.

 

/s/    DANIEL C. MONTANO

  

May 21, 2007

  

13:20

   (PST) Daniel C. Montano    Date    Time    Chief Executive Officer         

Postfach 1718 • Stockerstrasse 48 • 8027 Zürich • Telefon +41 44 288 36 36 • Fax
+41 44 288 36 11